Citation Nr: 1637578	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to March 1972. He received the National Defense Service Medal and the Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was remanded in October 2013 for the Veteran to receive a video hearing. The Veteran did not attend the scheduled hearing.

The issue of skin disorder secondary to service-connected PTSD has been raised by the record in an August 2016 Appellate Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran wrote in a May 2013 VA-9 form that "[S]ince Vietnam I have not been able to hold a job. Ten years has been the longest. I have held at least 15 jobs and have been fired from most of them for not being able to get along with coworkers and supervisors. The only time I feel comfortable is when working in the green house and alone with plants. I usually only sleep 5 hours per night".

A TDIU claim has been raised as part and parcel of the Veteran's claims for increased ratings. However, he must be notified of the criteria for establishing such a claim and given the opportunity to submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability. In cases where the Veteran has not submitted this form, the issue of TDIU, whether expressly or reasonably raised, is to be administratively denied by the RO. See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013); M21-1MR IV.ii.2.F.27.g, Reasons for Denying IU Claims.

As for the claim for PTSD, in the Veteran's August 2016 Appellate Brief, he argued that his PTSD symptoms have worsened and that the VA failed to consider  the Veteran's alcohol and drug abuse in evaluating the nature and severity of his PTSD. Additionally, the Veteran noted in February 2015 that there has been no "expeditious treatment" of his claim and that no examination has been scheduled. The Veteran's last VA examination was in November 2010. The record contains no psychiatric treatment records since May 2013 to otherwise assess the current severity of the Veteran's condition.  A current examination must be afforded.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and notify him of the criteria for establishing a TDIU. 

2. Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his PTSD. The RO must request any records identified by the Veteran, if not already on file, and must also obtain any updated VA treatment records. 

3. Afford the Veteran a VA examination to ascertain the current severity of the service-connected PTSD, in accordance with the applicable worksheet for rating psychiatric disorders. 

Any and all studied, tests, and evaluations deemed necessary by the examiner should be performed. The electronic claims folder must be made available to the examiner in conjunction with the examination. Rationales for all opinions expressed should be provided.    

4. Then, readjudicate the claim. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






